Jordan, Justice.
S. H. Solomon, appellant herein, was convicted of murder in the Grady County Superior Court on September 11,1963, and sentenced to life imprisonment. Appellant filed no direct appeal subsequent to his conviction, and has since served ten years of the sentence imposed.
On November 28,1973, appellant filed a pleading in the Grady Superior Court styled as a "Petition For Writ Of Mandamus” naming the state as respondent. Appellant stated at the hearing on the petition that his purpose in filing the petition was not to get an appeal in hopes of a new trial, but to facilitate his release from prison. The record shows and the appellant admits in his petition that he has served ten years of his life sentence and has gone before the State Board of Pardon and Paroles four times to no avail. On February 15,1974, the trial court denied appellant’s petition. Held:
1. We have carefully reviewed the record and find that a petition for a writ of mandamus in a case such as this could only properly lie against the Board of Pardon and Paroles. Although this can be done in some cases, Riley v. Garrett, 219 Ga. 345 (133 SE2d 367), it will not lie in a situation such as this where appellant’s case has been timely reviewed under the statutes and the board’s regulations.
If appellant’s petition is viewed as being in the nature of habeas corpus we find it to be without merit.
The trial court did not err in denying appellant’s petition.
Submitted May 3, 1974
Decided May 21, 1974.
S. H. Solomon, pro se.
A. Wallace Cato, District Attorney, Arthur K. Bolton, Attorney General, John B. Ballard, Jr., Deputy Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.